OPINION *
PER CURIAM
Michael Norwood filed a petition for a writ of mandamus seeking an order directing the District Court to rule on his amended motion under 28 U.S.C. § 2255. The District Court denied that motion on November 28, 2016. Thus, because Nor-wood has received all of the relief he requested, his petition is now moot. We will therefore dismiss it. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).

 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding precedent.